Citation Nr: 9932407	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-01 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
shell fragment wounds involving muscle groups VII and VIII of 
the left forearm, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound involving muscle group XIV of the right 
thigh, currently rated as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound involving muscle group XIV of the left 
thigh, currently rated as 10 percent disabling

4.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound involving muscle group XII of the 
right leg.

5.  Entitlement to a compensable evaluation for scar 
residuals of shell fragment wounds of the head.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant has recognized service in the Philippine 
guerilla forces from November 1944 to January 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Manila, Philippines , Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Service-connected residuals of shell fragment wounds of 
the left forearm consist of muscle damage, decreased range of 
wrist motion, some weakness of grip strength, which was 
described as "fair", and subjective complaints of pain; the 
medical evidence of record is negative for loss of deep 
fascia or muscle substance, soft flabby muscles in the wound 
area, abnormal swelling and hardening of the forearm muscles 
during contraction, x-ray evidence of multiple scattered 
foreign bodies, adhesion of scar tissue, or significantly 
diminished muscle excitability, atrophy, or induration.  The 
appellant is left-handed and handwriting is not impaired.

2.  Service-connected residuals of a shell fragment wound 
involving muscle group XIV of the left and right thighs 
continue to be manifested by asymptomatic scars and muscle 
damage with weakness and partial injury to the femoral 
cutaneous nerve, characterized on recent examination as mild 
and resulting in hypothesia; recent medical findings fail to 
demonstrate severe disability of the thigh muscles, 
bilaterally, characterized by loss of deep fascia or muscle 
substance, soft flabby muscles in the wound area, abnormal 
swelling and hardening of the muscles during contraction, x-
ray evidence of multiple scattered foreign bodies, adhesion 
of scar tissue, or severely diminished muscle excitability, 
atrophy, or induration.  Complaints of difficulty walking or 
standing for prolonged periods and climbing stairs was 
attributed to nonservice-connected osteoarthritis.

3.  There are no clinical manifestations of the shell 
fragment wound to the right leg involving muscle group XII 
other than an asymptomatic scar, which is not shown to be 
superficial, tender and painful on objective demonstration.

4.  Residuals of shell fragment wounds of the head are 
currently manifested by mildly disfiguring scar formation, 
that is nondepressed, nonadherent, and nontender.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for residuals of shell fragment wounds involving 
muscle groups VII and VIII of the left forearm are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.321, Part 4, Diagnostic Code 5307 (1999).

2.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound involving 
muscle group XIV of the right thigh are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5314 (1999).

3.  The schedular criteria for a rating in excess of 10 
percent for residuals of a shell fragment wound involving 
muscle group XIV of the left thigh are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.321, 
Part 4, Diagnostic Code 5314 (1999).

4.  The schedular criteria for a compensable rating for 
residuals of a shell fragment wound involving muscle group 
XII of the right leg are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5312 (1999).

5. The schedular criteria for a compensable rating for shell 
fragment wounds of the head.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant was granted service connection for multiple 
shell fragment wounds of the head, thighs, right leg, and 
left forearm in an October 1952 rating decision.  The left 
forearm disability was assigned a 10 percent rating; the 
right and left thigh disabilities were each assigned a 10 
percent rating; and noncompensable ratings were assigned for 
a mild injury to muscle group XII of the right leg and for 
scars of the head from shell fragment wounds.  With the 
exception of the rating for the left forearm that was 
increased to 20 percent in 1967 and 30 percent in May 1994, 
these disability ratings have remained in effect since 
September 1951.

I.  Left Forearm

The appellant was granted service connection for residuals of 
two through-and-through shell fragment wounds of the left 
forearm and initially assigned a 10 percent rating.  A 
September 1952 Department of Veterans Affairs (VA) 
examination revealed that the entrance and exit scars for one 
of the wounds measured 1 x 1 centimeter and 11/2 x 1 
centimeter.  The scars were nontender and nonadherent and 
muscle injury to group VII and VIII muscles was manifested by 
weakness.  Hypoesthesia was indicated; however, there was no 
indication that any bones in the forearm had been fractured.  
In July 1953, a medical certificate indicated that there was 
a gunshot wound scar on the left forearm but was silent with 
respect to fracture.

Fourteen years later, in 1967, the appellant reported that he 
was experiencing pain in his left forearm as a result of a 
fracture from the gunshot wound and submitted a February 1967 
private physician's report that indicated an "old" fracture 
of the left radius and ulna.  A May 1967 VA examination did 
not mention that the arm was fractured.  The diagnosis was 
residuals of shell fragment wounds of the left
forearm, healed scars, and muscle injury involvement muscle 
groups VII and VIII.  The two scars of one of the through-
and-through wounds measured 3/8 inch and 1/4 inch in 
diameter, and the other two wounds measured 1/2 inch in 
diameter.  The examination reported "right usage" with 
respect to whether the veteran was right- or left-handed.  
Hypoesthesia was again noted; however, the neurological 
examination
stated that there was no significant evidence of peripheral 
nerve injury.  Because the examination revealed that there 
were moderate injuries to muscle groups VII and VIII and 
there was insufficient information to objectively prove that 
the appellant was left-handed or that there was a fracture as 
a result of the shell fragment wound during service, a 20 
percent rating was assigned.  38 C.F.R. §§ 4.55(a), 4.69, 
Part 4, Code 5307.  The Board confirmed the 20 percent rating 
in November 1967, February 1971, and December 1978.  It is 
noted that none of the evidence of record at the time of 
these decisions contained objective evidence that the 
appellant was left-handed.

Report of examination dated October 1990 from a private 
physician reflects that the appellant reported, among other 
things, that he had recurrent pain and numbness in the left 
upper extremity.  Physical examination revealed "moderately 
severe" residuals of the left forearm with respect to flexors 
of the carpus and long flexors of the fingers and thumb.  No 
x-rays were taken.

In February 1991, VA examinations were conducted.  The 
neurology examination, which  including electromyography and 
nerve conduction studies, was normal.  There was no objective 
evidence of neurological deficit in the left upper extremity 
although hypoesthesia was noted in all extremities.  In 
addition, the clinical findings were negative for limitation 
of motion of the left forearm, pain in flexion and extension 
of the left elbow, and pain in abduction of the left 
shoulder.  Scars were identified, but not shown to be tender, 
depressed or adherent.  Although an old healed malunited 
fracture of the distal radius and an old healed fracture 
deformity of the left distal ulna were identified by x-rays.  
The Board notes that there was no additional information 
which would reasonably indicate that these disabilities 
resulted from the shell fragment wounds and, even if there 
were, the fractures were healed and there was no objectively 
reported symptomatology.  Significantly, however, both 
examiners stated that the appellant was left-handed, and the 
appellant apparently signed his name during the neurology 
examination.

In May 1994, the Board determined that the schedular criteria 
for a 30 percent evaluation were met.

In June 1997, a VA examination of the left forearm was 
conducted.  Clinical findings were negative for visible signs 
of tissue loss, adhesions, damage to tendons, and pain.  
There was evidence of malunion and weakness of the left 
forearm along with scars.  It was noted that the appellant 
was capable of working, but that it should be confined to 
light duties appropriate to his age.

A subsequently received statement from the appellant reflects 
complaints of forearm swelling, which were unreported by the 
VA examiner, and severe pain with respect to all his 
disabilities.  He further stated that severe pain was one 
reason he had to quit his "gainful job."  The appellant, in 
additional statements. indicated that he did not believe that 
the last VA examination of the his shell fragment wound 
disabilities was adequate for rating purposes.

In April 1998, VA examinations were conducted.  The 
examination report clearly reflects that the claims folder 
was reviewed.  Malunion of the junction at the mid and distal 
one-third of the radius secondary to gunshot wound was noted.  
On neurological examination, it was noted that the appellant 
was left handed and that there was no motor weakness grossly, 
no atrophy, no abnormal movements, and no impairment of 
handwriting.  On joint examination, the examiner reported 
that the claims folder was reviewed.  The appellant reported 
pain of the left forearm.  The examiner's comments regarding 
pain were mostly limited to the lower extremities.  The range 
of motion was 0 to 85 degrees on forearm supination, 0 to 80 
degrees on forearm pronation, 0 to 70 degrees on wrist 
dorsiflexion, 0 to 80 degrees on wrist palmar flexion, 0 to 
20 degrees on wrist radial deviation, and 0 to 45 degrees on 
wrist ulnar deviation.  The diagnoses included degenerative 
arthritis of both wrists, and healed fracture deformities of 
the distal left radius and ulna.  On hand, thumb, and finger 
examination, there was evidence of fine tremor of the left 
hand.  Regarding functional defects, it was noted that the 
left thumb tip could approximate the fingers.  However, the 
tip of the fingers could not appreciate the median transverse 
fold of the palm by one-half inch.  Regarding strength and 
dexterity, the left upper extremity was noted to have "fair 
grip" while the right upper extremity was noted to have good 
grip.  Scars were observed to be well healed.  The diagnoses 
were healed scars of the left forearm, muscle groups VII and 
VIII, with healed deformities of the distal left radius and 
ulna.  An x-ray study of the left forearm revealed healed 
fracture deformities, distal left radius and ulna, unchanged 
from June 1997.
In January 1999, a VA muscle examination was conducted.  The 
appellant reported left forearm pain with poor grip 
especially when carrying heavy loads, which was aggravated by 
cold weather.  There was no evidence of tissue loss, 
tenderness of scar formations, adhesions, tendon damage, or 
bone, joint or nerve damage.  The examiner stated that there 
was no loss of muscle function.  The range of active motion 
was 0 to 60 degrees on extension and flexion, 0 to 90 degrees 
on supination and pronation, 0 to 10 degrees on radial 
deviation, and 0 to 30 degrees on ulnar deviation.  The range 
of passive motion was 0 to 65 degrees on extension and 
flexion, 0 to 90 degrees on supination and pronation, 0 to 15 
degrees on radial deviation, and 0 to 35 degrees on ulnar 
deviation.

Generally, under the schedular criteria, shell fragment 
wounds are rated according to the functional damage they have 
caused to the particular bone, muscle and/or nerves.  See 38 
C.F.R. § 4.56.  In addition, muscle injuries in the same 
anatomical region, such as the forearm and hand, will not be 
combined, but instead, the rating for the major muscle group 
will be elevated from moderate to moderately severe according 
to the severity of the aggregate impairment of function of 
the extremity.  38 C.F.R. § 4.55(a).  In this case, muscle 
groups VII and VIII are affected and muscle group VII is the 
"major" muscle group.

Under the schedular criteria for muscle group VII, a 
moderately severe disability warrants a 30 percent rating for 
the major arm, and is characterized by a through-and-through 
deep penetration wound by a high velocity missile of small 
size or a large missile of low velocity with debridement or 
with prolonged infection or with sloughing of soft parts and 
intermuscular scarring.  38 C.F.R. § 4.56(d), Part 4, Code 
5307.  A severe disability warrants a 40 percent rating for 
the major arm, and is characterized by a through-and-through 
deep penetration wound due to high velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or with sloughing of soft 
parts, and intermuscular scarring.  38 C.F.R. § 4.56(d), Part 
4, Code 5307.

Based on the medical evidence of record, the Board finds that 
the residuals of shell fragment wounds of the left forearm 
have not significantly increased in severity.  There 
continues to be no symptomatology other than the earlier 
noted muscle damage, which included some weakness, with the 
exception of decreased range of wrist motion and subjective 
complaints of forearm pain and swelling.  Initially, we note 
that the evidence of record does not establish that the 
appellant sustained the type of injury characteristic of a 
severe muscle wound, nor is his history or present complaints 
consistent with a severe muscle wound.  Additionally, the 
objective medical evidence of record fails to demonstrate 
objective findings consistent with severe disability of the 
forearm muscles.  The medical findings on multiple recent 
examination were silent for loss of deep fascia or muscle 
substance, soft flabby muscles in the wound area, abnormal 
swelling and hardening of the forearm muscles during 
contraction, x-ray evidence of multiple scattered foreign 
bodies, adhesion of scar tissue, significant diminished 
muscle excitability, atrophy, or induration.  It was noted 
that there was no impairment of handwriting and that the 
appellant was left-hand dominant.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
an increased rating for residuals of shell fragment wounds 
involving muscle groups VII and VIII of the left forearm.

The Board has also considered the schedular criteria for 
scars and finds that because the associated scars are 
asymptomatic, no additional compensation is warranted.  See 
38 C.F.R., Part 4, Code 7804.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

II.  Right and Left Thigh

In the 1952 rating decision, the right thigh disability was 
described as a through-and-through shell fragment wound with 
moderate muscle injury involving group XIV with mild femoral 
cutaneous nerve injury, and was assigned a 10 percent rating.  
The September 1952 VA examination revealed shell fragment 
wound scars measuring 3 x 2 centimeters and 2 x 11/4 
centimeters, which were nontender and nondepressed but there 
was moderate muscle injury to group XIV manifested by 
weakness and partial injury of the cutaneous branches of the 
femoral and saphenous nerves manifested by hypoesthesia.  
There was no limitation of motion of the joints.  A May 1967 
VA examination produced similar results indicating muscle 
damage to group XIV; however, weakness was not mentioned.

With respect to the left thigh, the disability was also from 
a shell fragment wound and described as a moderate muscle 
injury involving group XIV with mild femoral cutaneous nerve 
injury, and was assigned a 10 percent rating.  The September 
1952 VA examination revealed a shell fragment wound scar 
measuring 3 x 21/2 centimeters, which was nontender and 
nondepressed but there was moderate muscle injury to group 
XIV manifested by weakness and partial injury to the femoral 
cutaneous nerve manifested by hypoesthesia.  There also was 
no limitation of motion of the joints.  A May 1967 VA 
examination was similar, and again weakness was not 
mentioned.

Report of examination dated October 1990 from a private 
physician indicated that the appellant complained of 
recurrent pain of the right thigh with pain of the right hip 
and lower extremity down to the foot.  The appellant also 
reported recurrent swelling of the left thigh with numbness 
of the left lower extremity and pain in the left hip.  
Physical examination revealed "moderately severe" residuals 
of the right thigh with respect to affecting the hamstrings 
in synchronizing the hip and knee; and "old residual 
swelling" of the left thigh with limitation of motion of the 
left hip and left knee.  The impression was post-traumatic 
arthritis of the lower extremities.  However, no x-rays were 
taken.

During VA examination in February 1991, x-rays were 
essentially normal for both thighs revealing no abnormal soft 
tissue, calcific densities, or metallic foreign bodies.  The 
right knee x-ray also was essentially normal.  The scars were 
identified and reported to be healed, nonadherent, nontender, 
and nondepressed.  Although there was pain in the knees and 
hip as well as slight limitation of motion, there was no 
indication from the examiner that these symptoms were the 
result of the shell fragment wounds.  The neurology 
examination revealed hypoesthesia in all extremities.

In June 1997, a VA examination of the thighs was conducted.  
Clinical findings were negative for visible signs of tissue 
loss, adhesions, damage to tendons, and pain.  There was no 
evidence of weakness of the muscle group XIV.  It was noted 
that the appellant was capable of working, but that it should 
be confined to light duties appropriate to his age.

In April 1998, VA examinations were conducted.  It was 
clearly noted that the claims folder was reviewed.  On 
neurological examination, there was no motor weakness 
grossly, no atrophy, and no abnormal movements.  Diminished 
tactile sensation of the lateral aspect of the left thigh was 
found.  The diagnosis was lateral femoral cutaneous nerve 
injury, mild.  Healed scars of the thighs were noted.  There 
was no evidence of painful or tender scars.  On joint 
examination, the appellant reported pain and numbness of the 
right and left thighs, along with a lack of endurance when he 
walks long distances or climbs stairs.  He further reported 
pain when he walks or stands for prolonged periods, as well 
as, during cold weather.  The appellant had a cane, which he 
used during flare-ups.  He treated his pain with Votaren or 
Mefenamic Acid.  The appellant was observed to make a facial 
grimace when he bent at the knees and hips.  The range of 
motion was from 0 to 120 degrees on right hip extension and 
from 0 to 110 degrees on left hip extension; hip extension 
was from 0 to 30 degrees on the right and from 0 to 20 
degrees on the left; hip abduction was from 0 to 40 degrees 
on the right and from 0 to 35 degrees on the left.  Pain in 
the left hip was noted.  The diagnoses included degenerative 
arthritis of the S1 joints, both hips, both wrists, both 
shoulders, and both knees.  Scar examination revealed 
nontender, nonadherent scars of the thighs.

In January 1999, a VA examination was conducted.  The 
appellant reported pain in the knee joints and thighs, 
aggravated by cold weather.  Clinical findings were positive 
for a 11/2 centimeter flat nontender scar over the anterior 
aspect of the right leg and a 3 centimeter, flat, nontender 
scar over the left anterior thigh.  There was no evidence of 
tissue loss, tenderness of scar formation, adhesions, tendon 
damage, or bone, joint or nerve damage.  The examiner 
indicated that there was no loss of muscle function and good 
joint mobility of the knee, hip and wrist joints.  The range 
of knee motion was from 0 to 120 degrees bilaterally (active) 
and from 0 to 130 degrees bilaterally (passive).  The 
diagnosis was "residuals of SFW, muscle groups VII, VIII, 
XII, XIV, (R) leg, (R) & (L) thigh, (R) forearm."  The 
examiner commented as follows:

Veteran has difficulty in performing 
moderate to strenuous activities 
especially those involving the lower 
extremities such as walking, climbing up 
and down stairs due to degenerative OA 
[osteoarthritis] of knee, hip and ankles 
which maybe aggravated by old injury due 
to shrapnel wound but mainly due to 
advancing age.

The schedular criteria for muscle group XIV is essentially 
the same as that for muscle group VII as described above.  A 
moderate disability warrants a 10 percent rating and a 
moderately severe disability warrants a 30 percent rating.  
38 C.F.R. §4.56(d), Part 4, Code 5314.

Based on the medical evidence of record, the Board finds that 
the residuals of shell fragment wounds of the right and left 
thighs have not increased in severity.  These disabilities 
are manifested by asymptomatic scars and earlier bilateral 
moderate muscle damage.  We note that the evidence of record 
does not establish that the appellant sustained the type of 
injury characteristic of a severe muscle wound, nor is his 
history or present complaints consistent with a severe muscle 
wound.  Additionally, the objective medical evidence of 
record fails to demonstrate objective findings consistent 
with severe disability of the thigh muscles, bilaterally.  
The medical findings on multiple recent examination were 
silent for loss of deep fascia or muscle substance, soft 
flabby muscles in the wound area, abnormal swelling and 
hardening of the forearm muscles during contraction, x-ray 
evidence of multiple scattered foreign bodies, adhesion of 
scar tissue, diminished muscle excitability, atrophy, or 
induration.

Additionally, we observe that, the appellant's difficulty in 
performing moderate to strenuous activity involving the lower 
extremities was attributed to osteoarthritis, rather than 
shell fragment wound injury.  While this difficulty, and the 
mild limitation of motion in the knees and hips was shown on 
the recent VA examinations, may be aggravated by the old 
shrapnel injuries according the most recent examination 
report, this would not be compensable under the schedule even 
if there was a medical statement attributing those 
disabilities to the shell fragment wounds.   See 38 C.F.R. 
Part 4, Codes 5252, 5260.  In addition, although mild nerve 
involvement of the thighs was reported on VA neurological 
examination in April 1998, this is also noncompensable under 
the schedule.  See 38 C.F.R. Part 4, Codes 8527, 8529.  The 
Board has also considered the schedular criteria for scars 
and finds that because the associated scars are asymptomatic, 
no compensation is warranted.  See 38 C.F.R., Part 4, Code 
7804.

Accordingly, the preponderance of the evidence is against the 
claim and entitlement to increased ratings for residuals of 
shell fragment wounds involving muscle group XIV of the right 
and left thighs is not warranted.

The Board notes that the provision of 38 C.F.R. § 3.102 is 
not for application in this case as there is not an 
approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.

III.  Right Leg

Shell fragment wound injury to the right leg involving muscle 
group XII was described in 1952 as a 21/2 x 1 centimeter, 
nontender, nondepressed scar with mild muscle damage to group 
XII.  On VA examinations in 1967 and 1991, the healed scar 
was identified, but there was no indication in the report of 
physical examination of any residual damage to muscle group 
XII.  Similarly, on VA examination in 1997, the healed scar 
was identified.  The examiner specifically indicated that 
there was no residual weakness of the affected gunshot wound 
areas, except for the forearm.  On VA examinations in April 
1998 and January 1999, no residuals of the shell fragment 
wound to the right leg involving muscle group XII were 
identified, nor were there complaints clearly associated with 
the service-connected right leg disability involving muscle 
group XII reported.

The evidence of record fails to disclose any increase in 
disability with respect to the service-connected right leg, 
muscle group XII.

Under the schedular criteria, a slight disability of the 
affected muscle as a result of a gunshot wound or other 
trauma warrants a noncompensable rating, and is characterized 
by a simple wound of the muscle without debridement, 
infection or effects of laceration, shown by service 
department records indicating a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of the 
symptoms of muscle injury or painful residuals.  38 C.F.R. § 
4.56, Part 4, Code 5312.  The schedular criteria for a 
moderate disability is the same as that discussed above for 
muscle groups VII and XIV.

Based on the medical evidence, the Board finds that there are 
no manifestations of the shell fragment wound to the right 
leg involving muscle group XII other than an asymptomatic 
scar.  Diagnostic code 7804 provides that superficial, tender 
and painful scars on objective demonstration warrant a 10 
percent rating.  Inasmuch as there are no objectively 
demonstrated symptoms, there is no basis upon which to grant 
a compensable rating.

Accordingly, the preponderance of the evidence is against the 
claim and entitlement to a compensable rating for residuals 
of a shell fragment wound involving muscle group XII of the 
right leg is not warranted.  The Board notes that the 
provision of 38 C.F.R. § 3.102 is not for application in this 
case as there is not an approximate balance of the positive 
and negative evidence, which does not satisfactorily prove or 
disprove the claim, for the reasons discussed above.


IV.  Scars

During VA examination in 1952, three scars were identified 
measuring 2 x 11/2 centimeters, 2 x 1 centimeters, and 21/2 x 1/2 
centimeters.  During the 1967 and 1991 VA examinations, only 
two scars were identified.  Each of these examinations 
revealed that the scars were nontender and nondisfiguring.

In June 1997, a VA examination revealed a 1 x 1 centimeter 
scar due to gunshot wound of the post occipital area.  
Clinical findings were negative for tenderness and 
disfigurement.  A colored photograph accompanied this report.

In a statement, the appellant reported complaints of pain 
associated with the shell fragment wound of the head (scar), 
described as shooting pain.

In April 1998, VA examinations were conducted.  It was 
clearly noted that the claims folder was reviewed.  On 
neurological examination, no deficits of the cranial nerves 
were identified.  On scar examination, no subjective 
complaints regarding any scars of the head was reported.  All 
scars noted were described as nontender, nonadherent, and 
nondepressed.  There was no evidence of ulceration, 
inflammation, edema, or keloid formation.  Scars were 
characterized as mildly disfiguring.  The diagnoses included 
healed scar of the head as residual of shell fragment wound.

Under the schedular criteria, a noncompensable rating is 
contemplated when there is slight disfigurement from head, 
face or neck scars; a 10 percent rating is assigned when 
there is moderate disfigurement; and a 30 percent rating is 
assigned when there is severe disfigurement, especially if 
producing a marked and unsightly deformity of the eyelids.  
38 C.F.R. Part 4, Code 7800.

Based on the evidence of record, the appellant's scars 
produce no more than slight, or mild, disfigurement.  The 
appellant's scars simply do not meet the criteria for a 
compensable rating under Code 7800 or any other code 
provision applicable to scars.  See also 38 C.F.R., Part 4, 
Code 7803, 7804.
We observe that a private physician's report dated October 
1990 reflects an impression for post-traumatic encephalopathy 
based on the appellant's reported headaches, dizziness, and 
loss of memory resulting from the shell fragment wounds some 
39 years later.  However, the physician did not support his 
opinion with objective tests or medical principles and the 
most recent VA neurological examinations fails to corroborate 
the private physician's findings or conclusion as to the 
presence of neurological damage due to shell fragment injury.  
As there is simply no medically supported evidence of a 
current neurological disability as a residual of the 
appellant's shell fragment wounds to the head, a disability 
rating based on the presence of neurological damage is not 
warranted.

Accordingly, the preponderance of evidence is against the 
claim, and entitlement a compensable rating for scar 
residuals from shell fragment wounds of the head is not 
warranted.  The Board notes that the provision of 38 C.F.R. 
§ 3.102 is not for application in this case as there is not 
an approximate balance of the positive and negative evidence, 
which does not satisfactorily prove or disprove the claim, 
for the reasons discussed above.


ORDER

An increased evaluation for residuals of shell fragment 
wounds involving muscle groups VII and VIII of the left 
forearm is denied.

An increased evaluation for residuals of a shell fragment 
wound involving muscle group XIV of the right thigh is 
denied.

An increased evaluation for residuals of a shell fragment 
wound involving muscle group XIV of the left thigh is denied.

A compensable evaluation for residuals of a shell fragment 
wound involving muscle group XII of the right leg is denied.

A compensable evaluation for scar residuals of shell fragment 
wounds of the head is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

